Case: 1:21-cr-00023 Document #: 1 Filed: 01/12/21 Page 1 of 14 PagelD #:1

AUSA Peter S. Salib (812) 697-4092

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

UNITED STATES OF AMERICA

 

. GABRIEL A. FUENTES
KEVIN JAMES LYONS Magistrate Judge
AFFIDAVIT IN REMOVAL PROCEEDING
I, CARISSA M. LAND, personally appearing before United States Magistrate
Judge GABRIEL A. FUENTES and being duly sworn on oath, state that as a federal
law enforcement officer I have been informed that KEVIN JAMES LYONS has been
charged by Complaint in the District of Columbia with the following criminal
offenses: knowingly entering or remaining in any restricted building or grounds
without lawful authority, and violent entry and disorderly conduct on Capitol

grounds.

A copy of the Complaint is attached. A copy of the arrest warrant also is

Gssn™: LenSfor IQ
CARISSA M. LAND

Special Agent
Federal Bureau of Investigation

attached.

 

SUBSCRIBED AND SWORN to before me this 13th day of January, 2021.

tL AK

GABRIEL A. FUENTES
United States Magistrate Judge
Case: 1:21-cr-00023 Document #: 1 Filed: 01/12/21 Page 2 of 14 PagelD #:2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

District of Columbia

 

 

 

United States of America .
s ) Case: 1:21-mj-00037
) Assigned to: Judge Zia M. Faruqui
KEVIN JAMES LYONS ) Assigned Date: 1/12/2021
Description: COMPLAINT W/ARREST WARRANT
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 6, 2021 in the county of in the
District of Columbia , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 1752(a)(1) Knowingly Entering or Remaining in any Restricted Building or Grounds

Without Lawful Authority

40 U.S.C. § 5104(e)(2)(C) and (D) Violent Entry and Disorderly Conduct on Capitol Grounds

This criminal complaint is based on these facts:

See attached statement of facts.

(C Continued on the attached sheet.

 

Complainant's signature

JARED T. HORAN, Special Agent, FBI

Printed name and title

 

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
Telephone (specify reliable electronic means).

Date: 01/12/2021

 

Judge’s signature

City and state: WASHINGTON, D.C. ZIA M. FARUQUI, U.S. Magistrate Judge

Printed name and title

 
Case: 1:21-cr-00023 Document #: 1 Filed: 01/12/21 Page 3 of 14 PagelD #:3
Case: 1:21-mj-00037
Assigned to: Judge Zia M. Faruqui
Assigned Date: 1/12/2021
Description: COMPLAINT W/ARREST WARRANT

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
AND ARREST WARRANT

I, Jared T. Horan, being first duly sworn, hereby depose and state as follows:
PURPOSE OF AFFIDAVIT

1, This Affidavit is submitted in support of a Criminal Complaint charging Kevin
James LYONS (hereinafter “LYONS”) with violations of 18 U.S.C. § 1752(a) and 40 U.S.C. §
5104(e)(2)(C) and (D). Specifically, on January 6, 2021, LYONS was present in Washington,
D.C., and knowingly and willfully joined a crowd of individuals who unlawfully entered the U.S.
Capitol and impeded, disrupted, and disturbed the orderly conduct of business by the United States
House of Representatives and the United States Senate.

BACKGROUND OF AFFIANT

2. I have been a Special Agent with the Federal Bureau of Investigation (“FBI”) since
2016. I am currently assigned to a squad that investigates criminal enterprises and violent gangs
for the Washington Field Office. I have training and experience in the areas of violent crimes,
gang-related criminal activity, interview and interrogation, evidence recovery, and source
recruitment.

3. Unless otherwise stated, the information in this Affidavit is either personally known
to me, has been provided to me by other individuals, or is based on a review of various documents,
records, and reports. Because this Affidavit is submitted for the limited purpose of establishing
probable cause to support an application for an arrest warrant, it does not contain every fact known
by me or the United States. The dates listed in this Affidavit should be read as “on or about” dates.

STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE
4, The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include
Case: 1:21-cr-00023 Document #: 1 Filed: 01/12/21 Page 4 of 14 PagelD #:4

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

5. On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members of
the public.
6. On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol. During the joint session, elected members of the United States House of
Representatives and the United States Senate were meeting in separate chambers of the United
States Capitol to certify the vote count of the Electoral College of the 2020 Presidential Election,
which had taken place on November 3, 2020. The joint session began at approximately 1:00 p.m.
Vice President Mike Pence was presiding in the Senate chamber.

7. With the joint session underway and with Vice President Mike Pence presiding, a
large crowd gathered outside the U.S. Capitol. As noted above, temporary and permanent barricades
were in place around the exterior of the U.S. Capitol Building, and U.S. Capitol police were present
and attempting to keep the crowd away from the Capitol buildings and the proceedings underway
inside.

8. At approximately 2:00 p.m., certain individuals in the crowd forced their way
through, up, and over the barricades and officers of the U.S. Capitol Police, and the crowd advanced
to the exterior facade of the building. At such time, the joint session was still underway and the
exterior doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the
U.S. Capitol Police attempted to maintain order and keep the crowd from entering the Capitol.
Shortly after 2:00 p.m., however, individuals in the crowd forced entry into the U.S. Capitol,

including by breaking windows.
Case: 1:21-cr-00023 Document #: 1 Filed: 01/12/21 Page 5 of 14 PagelD #:5

9. Shortly thereafter, at approximately 2:20 p.m., members of the United States House
of Representatives and the United States Senate, including the President of the Senate, Vice
President Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint
session of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the session resumed.

10. ‘During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
scores of individuals inside the U.S. Capitol building without authority to be there, in violation of
Federal laws.

11. Following this incident, law enforcement reviewed an Instagram account under the
account name @chi_hvac, which appeared, and was later confirmed to belong to LYONS. The main
profile page of this account lists the name “Kevin Lyons.” Posted on this account, among other
things, was the below photo which appeared to be a screenshot of a map tracing a route from
LYONS’ home, which was in the vicinity of Chicago, IL, as marked on the map and confirmed in
law enforcement databases, to the Washington, D.C. area. Beside it was a post that read “I refuse

to tell my children that I sat back and did nothing. I am heading to DC to STOP THE STEAL!”
Case: 1:21-cr-00023 Document #: 1 Filed: 01/12/21 Page 6 of 14 PagelD #:6

@ hittps:/Awevinstagram.com/p/CirlVhSLiKe/
ig

 
  
  

€ O Home : & chi_fwac » Follow

Q Washington ty
& chi_hwac | refuse to tell my children
that sat back and did nothing. I'm
® Whr 8 19 hr # 9 days oS 3 days heading ta DC to STOP THE STEALI

#MAGA #KAG

2d
4 Wearing a mask in public spaces is
required due to COVID-19 Uparrimore oy triple j23 & Safe travels o

?d ibke Repiy

& new_horlzon_heatandair 4 | oo
admire that. god bless you Kevin

fd Slike Repiy

& redemptiontactical 25 °
it Viike Reply
Tolls G ae @Q Ni2020bikelife Don’t crash on e
eae Bhi your way there [@ trump won't
o pe eae ditn siess bist Acied LE somes mint phasis
_ Indianapolis : O Q Vv A

    

12 likes

TEATS AGO

[dan 5, 2021

     

od Pe NRGINIA

  
  

=,

"= KENTUCKY "VIRGINIA

® For information about COVID-19, visit cde.gov.

  

 
Case: 1:21-cr-00023 Document #: 1 Filed: 01/12/21 Page 7 of 14 PagelD #:7

eR era 4

Posts

chi_hvac
United States Capitol

LO wg

WTC
chi_hvac WHOS HOUSE?!?!? OUR HOUSE!!

View all 3 comments

 
Case: 1:21-cr-00023 Document #: 1 Filed: 01/12/21 Page 8 of 14 PagelD #:8

13. The above-image appears to capture the area outside of Nancy Pelosi’s office within
the Capitol.

14. On January 8, 2021, LYONS was interviewed by FBI agents in Chicago at his
residence in Chicago, Illinois. During the interview, LYONS provided the following information:

15. | LYONS acknowledged that he was in D.C. on Jan 6, 2021, 2021, but was evasive
about whether he entered the Capitol Building. LYONS stated that he “100% guaranteed, without
incriminating himself” that he saw nothing being damaged. He further stated that in a dream he
had, he saw a lot of banging on doors, paper being throwing about, and a mob of people. According
to LYONS, in the dream, people really didn’t have much choice of where they were going because
of the mob. LYONS advised that if he were inside, he was inside for approximately 45 minutes.

16. | LYONS was shown the photo referenced above that read “Speaker of the House
Nancy Pelosi” at which time LYONS stated, “wow you are pretty good that was up for only an
hour.” Law enforcement understood LYONS’ statement to be expressing surprise that law
enforcement officers had found and observed this photograph on his Instagram account because it
had only been posted on his account for one hour before it was removed. LYONS then stated that
he can’t guarantee that he posted it.

17. | When subsequently asked whether he still had the picture discussed above on his
phone’s camera roll, LYONS said yes. LYONS then showed the agents his phone. Displayed on
the screen was an image of a wooden plaque with "Speaker of the House Nancy Pelosi" printed on
it. The photo on LYONS’ phone appeared to be the same photo discussed above that was previously
posted and observed on LYONS’ Instagram account.

18. | When asked if there were any other pictures from the Capitol Building on his phone,

LYONS displayed a second picture of the wooden plaque with "Speaker of the House Nancy Pelosi"
Case: 1:21-cr-00023 Document #: 1 Filed: 01/12/21 Page 9 of 14 PagelD #:9

printed on it and a video. The second picture of the plaque was nearly identical to the one discussed
above. The video was of a group of people walking through what appeared to be the Capitol
Building.

19. | When asked whether he would be willing to give the FBI agents a copy of the video,
LYONS said the file would be too big, and offered to upload his videos to YouTube and email the
links to the agents. On January 9, 2020, FBI Special Agent Land (SA Land) received an email from
an email address that included LYONS’s first and last names. The email stated, “Hello Nice FBI
Lady, Here are the links to the videos. Looks like Podium Guy is in one of them, less the podium.
Let me know if you need anything else. Kevin Lyons.”

20. SA Land opened the first link and viewed a video which showed a large group of
people outside the Capitol Building. SA Land recognized the voice of LYONS speaking throughout
the video. The video was posted on LYONS’s YouTube's channel and was approximately 90
seconds in length.

21. | SA Land opened the second link and viewed a video of people walking in what
appeared to be a hallway of the Capitol Building. SA Land recognized the voice of LYONS
speaking throughout the video. The video was posted on LYONS’s YouTube's channel and was
approximately 0:3:15 in length.

22. SA Land opened the third link and viewed a video of a group of people walking in
the Rotunda of the Capitol Building. The video was posted on LYONS’s YouTube's channel and
was approximately 48 seconds in length.

23. During the January 8, 2021 in-person interview with LYONS at his home, LYONS

also admitted to traveling from Chicago to Washington, DC to attend President Trump’s rally.
Case: 1:21-cr-00023 Document #: 1 Filed: 01/12/21 Page 10 of 14 PagelD #:10

LYONS described himself as a tourist at the events and said that he had live streamed his
experiences.

24. According to LYONS, on January 6, 2021, he took an Uber to the Washington
Monument where the rally was held. He attempted to wear his level 3 Kevlar vest, but was unable
to fit it over his sweatshirt.

25. | LYONS indicated that the rally was the only event he planned on attending that day.
LYONS stated that while he was at the rally, he walked along Pennsylvania Avenue and heard
“flash bangs” and saw people walking towards him with red faces. The crowd of people continued
to push towards the Capitol Building. LYONS claimed that there was very little he could do to
escape the crowd because he weighed 140 pounds. LYONS indicated that as he neared the Capitol
Building, he saw people tearing up scaffolding and people climbing up the Capitol Building walls.
LYONS stated that he walked up the stairs of the Capitol Building and entered it through its rear
doors. He claimed that he did not enter through a window.

26. LYONS stated that once he was inside the Capitol Building, he walked to the
Rotunda where he took a moment to look at the statues and get his bearings. LYONS indicated that
he then walked up an interior staircase to the second floor, but that he did not go into the House of
Representative’s Chamber because he did not know where it was located. LYONS stated that he
stayed primarily in the hallways, but did enter the “big boss” office. LYONS was asked if this was
a reference to Nancy Pelosi and he stated yes. Prior to entering Representative Pelosi’s office,
LYONS indicated that he took a picture of the plaque located outside of Representative Pelosi’s
office and uploaded the image to his Instagram account. LYONS explained that Representative
Pelosi’s office was a “good size” office and there were approximately 20 to 30 people in it. He saw

a broken mirror, but advised it was broken before he entered the office. LYONS claimed that while
Case: 1:21-cr-00023 Document #: 1 Filed: 01/12/21 Page 11 of 14 PagelD #:11

he was in Representative Pelosi’s office, a Capitol Police Officer entered with his “40mm” pistol
drawn. LYONS indicated immediately raised his arms above his head. LYONS stated that the
officer told him to get out and LYONS immediately left the office. As he made his way to the first
floor, LYONS indicated that the second floor was filled with tear gas and that he passed by several
officers with AR-15 rifles. After exiting the Capitol Building, LYONS stated that he went directly
to his vehicle and left Washington, DC.

27. | LYONS admitted that @chi_hvac was his Instagram account and @hydra_shoc was
his Twitter account.

CONCLUSIONS OF AFFIANT

28. Based on the foregoing, your affiant submits that there is probable cause to believe
that LYONS violated:

a. 18U.S.C. § 1752(a), which makes it a crime to (1) knowingly enter or remain in any
restricted building or grounds without lawful authority to do so; (2) knowingly, and
with intent to impede or disrupt the orderly conduct of Government business or
official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in
fact, impedes or disrupts the orderly conduct of Government business or official
functions; (3) knowingly, and with the intent to impede or disrupt the orderly
conduct of Government business or official functions, obstruct or impede ingress or
egress to or from any restricted building or grounds; or (4) knowingly engage in any
act of physical violence against any person or property in any restricted building or
grounds; or attempts or conspires to do so. For purposes of Section 1752 of Title 18,

a restricted building includes a posted, cordoned off, or otherwise restricted area of
Case: 1:21-cr-00023 Document #: 1 Filed: 01/12/21 Page 12 of 14 PagelD #:12

a building or grounds where the President or other person protected by the Secret
Service is or will be temporarily visiting; or any building or grounds so restricted in
conjunction with an event designated as a special event of national significance; and
a. 40 U.S.C. § 5104(e)(2), which makes it a crime for an individual or group of
individuals to willfully and knowingly (A) enter or remain on the floor of either
House of Congress or in any cloakroom or lobby adjacent to that floor, in the
Rayburn Room of the House of Representatives, or in the Marble Room of the
Senate, unless authorized to do so pursuant to rules adopted, or an authorization
given, by that House; (B) enter or remain in the gallery of either House of Congress
in violation of rules governing admission to the gallery adopted by that House or
pursuant to an authorization given by that House; (C) with the intent to disrupt the
orderly conduct of official business, enter or remain in a room in any of the Capitol
Buildings set aside or designated for the use of— (i) either House of Congress or a
Member, committee, officer, or employee of Congress, or either House of Congress;
or (ii) the Library of Congress; (D) utter loud, threatening, or abusive language, or
engage in disorderly or disruptive conduct, at any place in the Grounds or in any of
the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct
in that building of a hearing before, or any deliberations of, a committee of Congress
or either House of Congress; (E) obstruct, or impede passage through or within, the
Grounds or any of the Capitol Buildings; (F) engage in an act of physical violence
in the Grounds or any of the Capitol Buildings; or (G) parade, demonstrate, or picket

in any of the Capitol Buildings.

10
Case: 1:21-cr-00023 Document #: 1 Filed: 01/12/21 Page 13 of 14 PagelD #:13

29. As such, I respectfully request that the court issue an arrest warrant for LYONS.

  
  

The statements above are true and accurate to the

 

CIAL AGENT JARED T. HORAN
FEDERAL BUREAU OF INVESTIGATION

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this 12th day of January, 2021.

 

THE HONORABE G. MICHAEL HARVEY
U.S. MAGISTRATE JUDGE

11
Case: 1:21-cr-00023 Document #: 1 Filed: 01/12/21 Page 14 of 14 PagelD #:14

AO 442 (Rev. LI/I11) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America

 

 

’ ) Case: 1:21-mj-00037
KEVIN JAMES LYONS ) Assigned to: Judge Zia M. Faruqui
} Assigned Date: 1/12/2021
) Description: COMPLAINT W/ARREST WARRANT
)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) KEVIN JAMES LYONS ,
who is accused of an offense or violation based on the following document filed with the court:

Indictment O Superseding Indictment O Information © Superseding Information @& Complaint
© Probation Violation Petition 1 Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752 (a)(1)- Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority

40 U.S.C. § 5104(e)(2)(C) and (D)- Violent Entry and Disorderly Conduct on Capitol Grounds

*217:30:18 -05'00'

 

 

 

 

 

 

Date: 01/12/2021 mace
Issuing officer’s signature
City and state: WASHINGTON, D.C. ZIA M. FARUQUI, U.S. Magistrate Judge
Printed name and title
Return
This warrant was received on (date) , and the person was arrested on (date)

at (city and state)

 

Date:

 

Arresting officer’s signature

 

Printed name and title

 

 
